*258Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
The trial court entered summary judgment for the City of Philadelphia (City) on the ground that the appellant had not stated a cause of action within the exception to governmental immunity.
The exception to immunity in section 8542(b)(3) of the Judicial Code, 42 Pa. C. S. §8542(b)(3), upon which the appellant relies, deals with the negligent care, custody and control of real property in the possession of the local agency.
Whether the City was negligent in the care of its property depends on whether it owed a duty of reasonable care to the appellant. That duty may arise by virtue of a special relationship between the parties. Section 339 of the Restatement (Second) of Torts (1965), creates just such a duty, depending on the circumstances. Section 339 provides:
Artificial Conditions Highly Dangerous to Trespassing Children
A possessor of land is subject to liability for physical harm to children trespassing thereon caused by an artificial condition upon the land if
(a) the place where the condition exists is one upon which the possessor knows or has reason to know that children are likely to trespass, and
(b) the condition is one of which the possessor knows or has reason to know and which he realizes or should realize will involve an unreasonable risk of death or serious bodily harm to such children, and
(c) the children because of their youth do not discover the condition or realize the risk involved in intermeddling with it or in coming within the area made dangerous by it, and
*259(d) the utility to the possessor of maintaining the condition and the burden of eliminating the danger are slight as compared with the risk to children involved, and
(e) the possessor fails to exercise reasonable care to eliminate the danger or otherwise to protect the children.
The comment to clause (c) of this section states that a possessor of land is under a duty to keep so much of his land as he knows to be subject to the trespasses of young children free from artificial conditions which involve an unreasonable risk of death or serious bodily harm.
This court has construed section 8542(b)(3) of the Judicial Code to impose liability only for negligence which makes government-owned property unsafe for the activities for which it was created. See Kearns v. Rollins Outdoor Advertising, Inc., 89 Pa. Commonwealth Ct. 596, 492 A.2d 1204 (1985).
Thus, the fact finder must determine whether, under the circumstances of this case, a condition existed on the City’s ground (the City is a possessor) which created an unreasonable risk of harm to children playing there. This involves a determination of foreseeability, which is a test for negligence. If no such condition existed, then the possessor must be exonerated. If such a condition did exist there, the feet finder must go further and determine whether the City’s conduct was the proximate cause of the child’s injuries. It is quite possible, under certain circumstances, for the fact finder to find that the negligent acts of two tort-feasors, namely the City and the Railroad Company, are contributing and proximate causes of the accident, and to impose liability upon both guilty parties.
Thus, it is apparent that a determination of material fects is involved in this case. Summary judgment should *260not be entered unless the case is free from doubt and the moving party is entitled to judgment as a matter of law. Pa. R.C.P. No. 1035; Green v. Juneja, 337 Pa. Superior Ct. 460, 487 A.2d 36 (1985).
The majority indicates that the appellant cannot recover damages at law from the owner of the land which the appellant passed over to reach the land on which the dangerous condition existed, citing Kearns as controlling. I can see nothing which justifies this conclusion.
A review of Heller v. Consolidated Rail Corp., 576 F. Supp. 6 (E.D. Pa. 1982), aff'd 720 F.2d 662 (3rd Cir. 1983), one of the cases on which Kearns relied, shows that it involved a twenty-one year old student at Villa-nova University. Under such circumstances, section 339 of the Restatement (Second) of Torts (1965), did not apply. In Cousins v. Yaeger, 394 F. Supp. 595, (E.D. Pa. 1975), also cited in Kearns, there was no evidence that the plaintiff had actually crossed over the defendants property. This was the crux of the courts decision in Cousins. Everything else was dicta. Likewise, Malischewski v. Pennsylvania Railroad Co., 356 Pa. 554, 52 A.2d 215 (1947), involved a question of fencing along the entire right of way of the railroad, which is irrelevant to the issue involved here. There, the property over which the crossing occurred was a railroad station and not a playground.
In the Kearns case, this court rightfully concluded that the City, as a possessor of land, had no duty to warn children of the dangers of climbing the billboard. That duty belonged to the possessor of the land on which the billboard rested. The duty of care owed by the City to trespassing children is to exercise reasonable care in connection with the artificial conditions on its own land. The allegation in the instant case is that the City permitted an artificial condition on its land to exist, *261namely an area which children slid over to a dangerous condition at the railroad tracks. It is this area of the land that a possessor must keep free from artificial conditions which involve an unreasonable risk of harm or death.
This case should not be decided on summary judgment.